DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4, 7, and 10-11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,190,326 B1 to McKinnon in view of US 2010/0120537 A1 to Yamaoka et al. “(“Yamaoka”).
As to claim 1, McKinnon discloses a biofeedback device for providing biofeedback useful for helping a user control breathing, the device comprising: 
a housing configured to be hand-held by the user (see Fig 1, element 14); 
an exhalation inlet (Fig 1, element 30) for receiving exhaled breath from the mouth of the user, said exhalation inlet functionally associated with an exhalation conduit including an exhalation outlet, configured so that exhaled breath received by said exhalation inlet passes through said exhalation conduit and exits through said exhalation outlet (end opposite to orifice 30); 
physically associated with said housing, an exhalation determiner functionally associated with said exhalation inlet, configured to determine when exhaled breath is received by said exhalation inlet (see col 10, ln 64-col 11, ln 23).

However, in a similar field of endeavor of respiratory training and feedback, Yamaoka discloses this reporter is not configured determine an actual exhalation duration of said exhaled breath received from said exhalation determiner and to provide a signal to a user, wherein said signal comprises a comparison of the actual exhalation duration to a preferred exhalation duration (see [0137], [0232]-[0233], and [0237]-[0238]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the biofeedback device of McKinnon with the reporter of Yamaoka in order to achieve the predictable result of increasing the scope of potential users of the device to include not only medical practitioners and their patients, but also those who want to work on their breathing performance for activities such as yoga or relaxation therapy, which were well-known at the time the invention for requiring precise breathing movements.
As to claim 4, Yamaoka further discloses wherein said signal is selected from the group consisting of a visual signal, an audible signal, a tactile signal, and combinations thereof ([0238]).  
As to claim 7, McKinnon further discloses wherein said exhalation conduit is contained within said housing (see Fig 1).  
As to claim 10, McKinnon further discloses wherein said preferred exhalation duration is fixed ([0237]-[0238]).  
.  
Claims 2-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McKinnon in view of Yamaoka as applied to claim 1 above, and further in view of US 6,715,485 B1 to Djupesland.
As to claims 2-3, while McKinnon discloses a medication dispensing device, neither McKinnon nor Yamaoka discloses physically associated with said housing, an inhalable substance outlet and a functionally-associated dispenser configured for dispensing an inhalable substance to the user through said inhalable substance outlet, wherein said housing is configured so that when said exhalation inlet is positioned for said receiving said exhaled breath from the mouth, said inhalable substance outlet is located in proximity of the nostrils of the user, further comprising an inhalable substance reservoir functionally associated with said inhalable substance outlet, said reservoir configured to store said inhalable substance and to release said inhalable substance to said dispenser.  
	However, in a related invention, Djupesland discloses physically associated with said housing, an inhalable substance outlet and a functionally-associated dispenser configured for dispensing an inhalable substance to the user through said inhalable substance outlet, wherein said housing is configured so that when said exhalation inlet is positioned for said receiving said exhaled breath from the mouth, said inhalable substance outlet is located in proximity of the nostrils of the user (Figures 2-9; delivery unit 22; nosepiece 30, 58, 82, 102, 132; medicament supply unit 32; aerosol canister 120), and an inhalable substance reservoir functionally associated with said inhalable substance outlet, said reservoir configured to store said inhalable substance and to release said inhalable substance to said dispenser (Figures 2-9; medicament supply unit 72; .
Response to Arguments
Applicant’s arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Allowable Subject Matter
Claims 12-22 are allowed.
Claims 5 and 8-9, and are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081.  The examiner can normally be reached on M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC J MESSERSMITH/            Primary Examiner, Art Unit 3791